Citation Nr: 1047288	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-25 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to October 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, in pertinent part, continued a denial of 
service connection for sleep apnea.

The Veteran testified at a videoconference hearing in August 2010 
before the undersigned Acting Veterans Law Judge.  A transcript 
of the hearing is contained in the record.

Additional evidence was received after the issuance of the RO's 
last Supplemental Statement of the Case (SSOC); however, based on 
the favorable outcome of the claim and that the additional 
evidence was duplicative of evidence already contained in the 
claims file, a waiver of RO review is unnecessary.  See 38 C.F.R. 
§ 20.1304 (2010).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent evidence shows that sleep apnea is related to sleep 
complaints noted in service; sleep apnea was diagnosed eight 
months after retirement from active service.


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claim to for 
service connection for sleep apnea, the Board finds that failure 
to discuss VCAA compliance will result in harmless error to the 
Veteran.

Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2010).

As a general matter, direct service connection for a disability 
on the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  However, the 
absence of documented in-service treatment does not in itself 
preclude a grant of service connection.  Indeed, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, VA 
shall give the benefit of the doubt to the claimant.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2010).

Factual Background and Analysis

The Veteran filed a claim for service connection for sleep apnea 
in May 2007.  During his August 2010 videoconference hearing he 
testified that during his retirement examination in October 2005 
the examiner noticed he may have a sleep disorder, and that he 
was then place on a waiting list to have a sleep study.  He 
stated the sleep study was finally performed in June 2006, and he 
was at then diagnosed with sleep apnea.  He additionally provided 
written statements that during service (particularly during field 
exercises between 2000 and 2005) fellow soldiers would complain 
of his snoring, and joked that the enemy would be able to locate 
them whenever the Veteran was asleep.

Service treatment records are negative for complaints of or a 
diagnosis of sleep apnea or a sleep disorder.  Additionally, 
there is no indication that a sleep disorder was found or 
suspected during his October 2005 retirement physical.

In April 2006, the Veteran sought treatment for daily headaches 
at the Blanchfield Army Community Hospital.  At the consultation 
he denied feeling tired or poorly, denied tiring easily, and 
denied lethargy.  In May 2006, he returned for a follow-up 
appointment where it was noted that his wife was complaining of 
his snoring, and that she had witnessed episodes of sleep apnea.  
Based on her observations he was given a provisional diagnosis of 
sleep apnea and was scheduled for a sleep study.

In June 2006, the Veteran participated in a nocturnal 
polysomnography recording (sleep study) at Gateway Medical 
Center, where he was diagnosed with sleep apnea.  An additional 
sleep study in July 2006 was interpreted to show moderate 
obstructive sleep apnea.  The Veteran was initially provided 
treatment in the form of a CPAP breathing machine.  In January 
2010, he began to complain of falling asleep during the day.  An 
additional sleep study was performed at the Clarksville Sleep 
Disorder Center, and the Veteran was diagnosed with severe sleep 
apnea; it was noted he had improved sleep when using a BiPAP 
breathing machine.

In August 2008, the Veteran submitted the statements of four 
friends that could attest to his symptoms of sleep apnea.  W.J., 
a coworker, wrote that she had witnessed the Veteran fall asleep 
during meetings, with "loud snoring and pauses in breathing."  
She stated she had known the Veteran since 2002, and that his 
snoring occurred both pre- and post- retirement from service.  
L.H., a friend, commented that the Veteran would snore while 
awake or napping.  She stated that he would contend he was awake, 
but that he made "loud snoring sounds."  She additionally wrote 
that she had witnessed occasional pauses in his breathing when he 
would fall asleep during the day.  She stated that his snoring 
occurred in service, and had increased in severity post-service.  
N.C. provided a similar statement regarding the Veteran's daytime 
snoring and pauses in breathing.  Finally, R.D.G., the Veteran's 
supervisor, noted that the Veteran would frequently fall asleep 
at work; including "nodding off" during conversations.  This 
included during work prior to retirement.  He would snore loudly 
and have pauses in breathing that concerned those around him.  
R.D.G. stated that he eventually suggested that the Veteran seek 
medical treatment for his condition.

In July 2009, a nurse practitioner for the VA, who had treated 
the Veteran through the Fort Campbell VA outpatient clinic, noted 
that the Veteran was diagnosed with sleep apnea by sleep study in 
June 2006, and that the Veteran retired from service in October 
2005.  The nurse practitioner indicated that he had reviewed the 
Veteran's history and medical records, and he opined that the 
Veteran's sleep apnea more likely than not began while on active 
duty, but that he was simply not evaluated for the condition 
until 8 months after discharge.

Although the Veteran's service treatment records and separation 
examination did not reveal a diagnosis of sleep apnea, the record 
reflects that the Veteran had a long-standing history of snoring 
loudly, pauses in breathing while sleeping, and sleeping during 
the day.  It does appear that the Veteran was mistaken in his 
testimony that his retirement examiner suspected a sleep disorder 
and ordered a sleep study.  The evidence of record shows that his 
wife complained of his loud snoring and pauses in breathing 
during a May 2006 treatment appointment, after which he was 
scheduled for the June 2006 sleep study.  

Nonetheless, the statements from people who knew the Veteran 
during service show that he suffered from the same symptoms in 
service that his wife reported in May 2006, precipitating the 
June 2006 sleep study which diagnosed him with sleep apnea.  In 
addition to the credible lay statements describing the Veteran's 
snoring and pauses in breathing when sleeping in service, in July 
2009 the Veteran's treating nurse practitioner, who reported 
reviewing the Veteran's treatment records, opined that his sleep 
apnea likely began in service.  As such, the claims file contains 
a current diagnosis of sleep apnea, evidence of symptoms of sleep 
apnea in service, and a positive nexus opinion connecting his in-
service symptoms to his current diagnosis.

In sum, the statements from the Veteran, his friends, and his 
wife demonstrate a history of breathing problems beginning in 
service and continuing following separation, with a formal 
diagnosis rendered a within a year from retirement/discharge.  As 
there is no competent evidence to the contrary, indicating that 
the Veteran's sleep apnea is unrelated to his in-service sleep 
problems, service connection is in order.  38 U.S.C.A. §§ 1110, 
5107.










	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for sleep apnea is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


